Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Non-final office action filed on August 13, 2021 is acknowledged.
3.	Claims 26-49 and 52-55 are pending in this application and allowed in this office action.

Terminal Disclaimer
4.	The terminal disclaimer filed on August 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,344,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S COMMENTS
Withdrawn Rejections
5.	Rejection of claims 26, 28-30 and 40-42 under 35 U.S.C. 102(a)(1) as being anticipated by Harder et al (US 2012/0302496, filed with IDS) as evidenced by Endoparasites (ESCCAP, pp. 1-12, cited in the previous office action), is hereby withdrawn in view of Applicant’s persuasive arguments.
6.	Rejection of claims 26-49 and 52-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of US Patent No. 10,793,604, is hereby withdrawn in view of Applicant’s persuasive arguments.



REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: A method for the treatment of a parasitic infection in a mammal caused by an endoparasite comprising administering parasiticidally effective amount of an anthelmintic cyclic depsipeptide of Formula (I) 
    PNG
    media_image1.png
    390
    417
    media_image1.png
    Greyscale
 to the animal is both novel and unobvious over the cited prior art.
	As cited in the previous office action, the closest art is Harder et al (US 2012/0302496, filed with IDS). Harder et al teach 24-membered cyclooctadepsipeptides . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 26-49 and 52-55, as set forth in the claims filed on August 13, 2021, are allowed.

CONCLUSION
Claims 26-49 and 52-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654